The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/31/2022 has been entered.
	
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered. 
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Applicant states: the Examiner argues, "What is a supporting force? Isn't a supporting force actually a pulling force between the valve annulus and the apex?" The Applicant notes that the specification describes that a "supporting force can be either. For example, paragraph 0095 notes, "A pulling and pushing unit 54 applies a supporting force to the MV. The pulling and pushing unit 54 forces the MV downwards towards the LV apex during systole and away from the LV apex during diastole." It is the examiner’s position that applicant has given “supporting force” a special definition of a pulling force or a pulling force and not a static force.  The rejection has been withdrawn.
The amendment to claims 1 and 10 adding “said extension” overcame the lack of antecedent basis of claims 2-4, 6, 11-13 and 15.
Rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferrazzi (8,622,884) 
Applicant argues: Ferazzi does not show such an extension between an annulus attachment and an actuator. As seen below, the ring (6) is directly connected to the elastic elements 10. Further, it would not make sense to add an extension between these elements.
The examiner has depicted figure 9 of Ferrazzi showing an interpretation of the rejection.

    PNG
    media_image1.png
    621
    656
    media_image1.png
    Greyscale

In this interpretation, the actuator comprises all elements including 7 and below. Ring 6 is directly connected to the actuator via the extension.
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-11, 13-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferrazzi (8,622,884).
Ferrazzi teaches a medical device adapted to enhance intra-cardiac blood circulation of a heart of a patient by assisting pump action of said heart.
Said device comprising an annulus attachment 6 for fixating an end of the device to a cardiac valve annulus; see at least claim 1, “establishes a connection to the mitral valve native annulus”.

    PNG
    media_image2.png
    681
    888
    media_image2.png
    Greyscale

Said annulus attachment 6 connected to an actuator (comprising at least one of elements 7, 8 and 10) to apply a mechanical supporting force (see at least column 6, lines 15-48, specially lines 38-48) to the valve annulus towards an apex of said heart during at least a portion of systole for augmenting the natural pumping force of the heart, and/or during at least a portion of diastole for augmenting a natural filling of the ventricle of said heart. As indicated in lines 38-48, at least elastic elements 10 produce forces along the axis of the ventricle (valve annulus to the apex) which must occur during at least one of systole or diastole. 
As best can be understood, “an extension” is an at least one element 10 connected to annulus attachment 6.
Claim 1, wherein said non-elastic annulus attachment has a shape selected from the group consisting of: annular shape, D-formed shape, open ring, C-formed shape as shown in at least figures 1-2.
Claims 2 and 11, see at least figures 1 and 9 above showing at least a partly loop shaped and the extension 10 is attached to a circumference of the annulus attachment.
Claim 10, annulus attachment 6 is a interpreted as at least a cardiac valve intra-artial unit.
Claims 7 and 16, the lower most portions 10 of the actuator are shown acting against the apex of the heart.
Claims 8 and 17, the annuloplasty ring is configured (fully capable of) to improve closure of the cardiac valve leaflets during systole. 
Claim 9, inherently the axial actuator is timed to provide said mechanical supporting force in synchrony with the cardiac cycle to keep the blood flowing correctly.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738